703 S.E.2d 445 (2010)
FIFTH THIRD MORTGAGE COMPANY
v.
Alan MILLER, Phyllis A. Miller, Branch Banking and Trust Company and Jeff D. Rogers, Substitute Trustee.
No. 226P10.
Supreme Court of North Carolina.
November 4, 2010.
David C. Cordes, Charlotte, for Fifth Third Mortgage Company.
Amy Purwin Hunt, Charlotte, for Branch Banking & Trust Company.
Prior report: ___ N.C.App. ___, 690 S.E.2d 7.

ORDER
Upon consideration of the petition filed on the 25th of May 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."
MARTIN, J., recused.